Citation Nr: 0813973	
Decision Date: 04/28/08    Archive Date: 05/08/08

DOCKET NO.  02-18 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to service connection for a lumbar spine 
disability.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel




INTRODUCTION

The veteran had active service from May 1969 to April 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied, in pertinent part, the 
veteran's claims of service connection for a cervical spine 
disability (characterized as degenerative disc disease of the 
cervical spine with left rotator cuff tear, tingling in the 
bilateral legs/arms, and loss of movement in the right leg) 
and for a lumbar spine disability (characterized as low back 
pain with radiculopathy).  The veteran disagreed with this 
decision in June 2002.  He perfected a timely appeal in 
November 2002.

In August 2007, the Board remanded the veteran's claims to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C., for additional development.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's currently diagnosed degenerative disc 
disease of the cervical spine is not related to active 
service.

3.  The veteran's currently diagnosed degenerative disc 
disease of the lumbar spine is not related to active service.





CONCLUSIONS OF LAW

1.  A cervical spine disability was not incurred in active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).

2.  A lumbar spine disability was not incurred in active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters issued in November 2001 and in May 2005, VA 
notified the veteran of the information and evidence needed 
to substantiate and complete his claims, including what part 
of that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  These letters informed the veteran to 
submit medical evidence, statements from persons who knew the 
veteran and had knowledge of his spine disabilities during 
service, and noted other types of evidence the veteran could 
submit in support of his claims.  The veteran was informed of 
when and where to send the evidence.  After consideration of 
the contents of these letters, the Board finds that VA has 
substantially satisfied the requirement that the veteran be 
advised to submit any additional information in support of 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Additional notice of the five elements of a service-
connection claim was provided in March 2006 and in August 
2007, as is now required by Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Thus, the Board finds that VA met its 
duty to notify the veteran of his rights and responsibilities 
under the VCAA.

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the 
November 2001 letter was issued prior to the May 2002 rating 
decision which denied the benefits sought on appeal; thus, 
this notice was timely.  As both of the veteran's claims are 
being denied in this decision, any question as to the 
appropriate disability rating or effective date is moot and 
there can be no failure to notify the veteran.  See Dingess, 
19 Vet. App. at 473.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board, although he declined to do so.  It 
appears that all known and available records relevant to the 
issues here on appeal have been obtained and are associated 
with the veteran's claims file.  The RO also has provided the 
veteran with VA examinations addressing the contended causal 
relationship between his spine disabilities and active 
service.  In summary, the Board finds that VA has done 
everything reasonably possible to notify and to assist the 
veteran and no further action is necessary to meet the 
requirements of the VCAA.

The veteran contends that he incurred cervical and lumbar 
spine disabilities during active service.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

A veteran will be presumed to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. §§ 1112, 1132; 38 
C.F.R. § 3.304.

For veterans who served during a period of war or after 
December 31, 1946, clear and unmistakable evidence (obvious 
or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b).

Temporary or intermittent flare-ups of symptoms of a 
preexisting condition, alone, do not constitute sufficient 
evidence for a non-combat veteran to show increased 
disability for the purposes of determinations of service 
connection based on aggravation under section 1153 unless the 
underlying condition worsened.  Davis v. Principi, 276 F. 3d 
1341 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292 
(1991). 

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

A review of the veteran's service medical records indicates 
that, at his pre-induction (or enlistment) physical in 
November 1968, the veteran reported a medical history of back 
trouble.  The in-service examiner determined that this 
related to low back pain with lifting.  Clinical evaluation 
of the veteran's spine was completely normal.  X-rays of the 
lumbosacral spine were negative.  X-rays of the veteran's 
lumbosacral spine in May 1969 showed no evidence of bone 
disease or pathology.  At the veteran's separation physical 
examination in March 1971, clinical evaluation of his spine 
was completely normal.  

The post-service medical evidence shows that November 1990 x-
rays showed degenerative changes in the upper thoracic spine.  
In December 1990, a bone scan revealed mild degenerative 
changes in the mid-thoracic spine.

Lumbar spine x-rays in March 2001 revealed possible mild 
degenerative disc changes at L5-S1 intervertebral disc but 
were otherwise normal.  A March 2001 bone scan showed 
scoliosis with degenerative changes weighted to the mid-
thoracic region on the right and to the mid-cervical spine 
posteriorly.  Cervical spine x-rays were normal in July 2001.

On VA examination in October 2001, the veteran's complaints 
included back pain.  Although the veteran was unemployed, he 
had worked as a machinist for most of his adult life.  
Physical examination showed no active synovitis of the major 
joints in the upper extremities, no significant discomfort on 
palpation of the lumbar paraspinals, and complaints of pain 
on extension and flexion of the low back.  The impressions 
included degenerative disc disease of the cervical spine.

On VA magnetic resonance imaging (MRI) scan of the veteran's 
cervical spine in December 2001, there were multi-level 
degenerative changes.  

On private outpatient treatment with J.E.R, M.D. (Dr. J.R.), 
in December 2001, the veteran's complaints included back 
pain.  Dr. J.R. noted that the veteran had worked for years 
running a press or extrusion device in a factory in St. 
Louis.  His medical history included a back injury.  Physical 
examination showed pain on turning his head towards the left, 
and cervical range of motion was "virtually" within normal 
limits.  There was intermittent left upper extremity 
paresthesia, possible cervical radiculopathy, no crepitus on 
range of motion of the cervical spine, no tenderness to 
palpation of the back, slight reduction of lordosis with 
paralumbar spasm, a left upper thoracic scoliosis with mild 
compensatory right lumbar scoliosis, no kyphosis, some 
reduction of lumbar range of motion, and definite pain in the 
low back on flexion at the waist.  The diagnoses included 
chronic cervical pain with intermittent and cervical 
radiculopathy symptoms and chronic low back pain with 
positive radiculopathy signs.

In a January 2002 medical opinion, R.B.R., M.D. (Dr. R.R.), 
stated that the veteran had a herniated disc at C5-6 causing 
cervical myelopathy.  

On VA outpatient treatment in August 2002, the veteran 
complained of neck pain accompanied by intermittent numbness 
of the bilateral upper extremities.  Physical examination 
showed tenderness to palpation over the cervical spine, 
decreased range of motion in the cervical spine, and intact 
sensation bilaterally.  An MRI scan of the veteran's cervical 
spine revealed congenital cervical canal stenosis.  The 
assessment was cervical stenosis without myelopathy.  

On VA examination in February 2003, the veteran complained of 
back problems since he was a teenager.  The VA examiner 
reviewed the veteran's claims file, including his service 
medical records.  The veteran reported that he had back 
trouble in basic training, although the VA examiner noted 
that "there is no documentation of that."  The veteran's 
statement that he did not have to do any marching during 
active service also was not documented in his claims file.  
Following service separation, the veteran reported working on 
an assembly line and then as a machine operator.  He reported 
that he was forced to retire because of back and neck 
problems.  Physical examination of the back showed no 
numbness or weakness.  X-rays of the cervical spine were 
normal.  X-rays of the lumbosacral spine showed very minimal 
anterior spurring at the lower spine area, no disc space 
narrowing or other degenerative changes, and no scoliosis.  
Field examination showed no demonstrable scoliosis in the 
thoracic area and a mild kyphosis.  The VA examiner opined 
that the veteran's lumbosacral strain and cervical strain 
were each as likely as not not related to active service.  
The diagnoses included mild asymptomatic kyphosis of the 
thoracic spine, chronic lumbosacral strain and mild cervical 
sprain with no degenerative changes and no radicular 
component.  

An MRI scan of the veteran's cervical spine in April 2003 
showed minimal cervical degenerative changes at C5-6.  An MRI 
of the cervical spine in October 2004 showed degenerative 
disc disease.  X-rays of the veteran's thoracic spine in 
November 2004 showed multiple osteophtyes.

On VA examination in September 2007, the veteran's complaints 
included neck stiffness, thoracic spine ache, and low back 
pain.  The VA examiner reviewed the veteran's claims file, 
including his service medical records and VA treatment 
records.  The veteran reported that, following active 
service, he worked on an assembly line and then was a machine 
operator until the year 2000 when he retired secondary to 
back and neck problems.  The veteran reported that his neck 
pain was constant 5/10 on a pain scale and flared up weekly 
to 10/10 with lifting or any quick turns.  His thoracic spine 
ache was 3/10, constant, and flared to 7/10 if he stands more 
than 15 minutes or walks for more than a few blocks.  His low 
back pain was 3/10, constant, and flared up to 10/10 on an 
almost daily basis.  Physical examination showed that he 
walked without a limp, and got in an out of a chair without 
difficulty.  There was pain in the mid-portion of the 
cervical spine with no muscle spasms, pain in the thoracic 
spine, slight kyphosis with standing, and no muscle spasms or 
point tenderness in the lumbosacral spine.  X-rays of the 
cervical spine showed mild degenerative disc disease.  X-rays 
of the thoracic spine showed diffuse ossification of the 
intervertebral ligaments throughout essentially the entire 
thoracic spine, mild scoliosis, and kyphosis in the mid-
thoracic spine.  X-rays of the lumbosacral spine showed mild 
degenerative disc disease.  The VA examiner concluded that 
the veteran's spinal problems pre-existed active service and 
were not aggravated by active service.  The VA examiner also 
concluded that the veteran's spinal problems were a normal 
progression of degeneration and his diffuse idiopathic 
skeletal hyperostosis syndrome.  The diagnoses included 
degenerative disc disease of the cervical spine and mild 
degenerative disc disease of the lumbosacral spine.

The Board finds that the preponderance of the evidence is 
against the veteran's claim of service connection for a 
cervical spine disability.  The veteran's service medical 
records show no complaints of or treatment for a cervical 
spine disability during active service.  It appears that the 
veteran was first treated for a cervical spine disability in 
October 2001, or more than 30 years after his service 
separation in April 1971, when he was diagnosed with 
degenerative disc disease of the cervical spine.  

With respect to negative evidence, the fact that there was no 
record of any complaint, let alone treatment, involving the 
veteran's condition for many years is significant.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the veteran's entire 
medical history, including a lengthy period of absence of 
complaints).

The remaining post-service medical evidence shows continuing 
outpatient treatment for a cervical spine disability.  
Contrary to the assertions of the veteran's service 
representative in her April 2008 informal hearing 
presentation, the VA examiner in February 2003 concluded, 
after reviewing the veteran's claims file and examining the 
veteran thoroughly, that the veteran's cervical spine 
disability was as "likely as not not related" to active 
service.  (Emphasis added).  In other words, this examiner 
determined that the veteran's cervical spine disability was 
not related to active service.  After reviewing the veteran's 
complete claims file and examining him in September 2007, a 
different VA examiner diagnosed degenerative disc disease of 
the cervical spine and concluded that the veteran's spinal 
problems existed prior to active service and were not 
aggravated by active service.  Absent evidence of a medical 
nexus between the veteran's cervical spine disability and 
active service, the Board finds that service connection for a 
cervical spine disability is not warranted.

The Board further finds that the preponderance of the 
evidence is against the veteran's claim of service connection 
for a lumbar spine disability.  The veteran reported a pre-
service history of low back pain at his enlistment physical 
examination; as noted, the in-service examiner determined 
that this referred to low back pain with lifting.  Clinical 
evaluation of the veteran's spine was completely normal, 
however, and no spinal defects or diagnoses were noted on 
physical examination at the veteran's entrance on to active 
service; accordingly, the Board finds that the veteran was 
accepted in sound condition at his entrance to active 
service.  38 U.S.C.A. §§ 1112, 1132; 38 C.F.R. § 3.304.  
Subsequent in-service x-rays were negative.  It appears that 
the veteran was first treated for a lumbar spine disability 
in March 2001, or approximately 30 years after service 
separation, when x-rays showed possible mild degenerative 
disc disease of the lumbar spine.  See Maxson, 12 Vet. App. 
at 459.

The post-service medical evidence shows that the veteran has 
been treated for chronic low back pain and mild degenerative 
disc disease of the lumbar spine since 2001.  As noted 
elsewhere, after reviewing the veteran's claims file and 
examining him in February 2003, the VA examiner determined 
that the veteran's lumbar spine disability was not related to 
active service.  A different VA examiner determined in 
September 2007 that the veteran's lumbar spine disability had 
pre-existed active service but was not aggravated by active 
service.  This examiner also stated that the veteran's 
current lumbar spine problem was due to the natural 
progression of this disability.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(b).

In summary, without evidence of a medical nexus between the 
veteran's lumbar spine disability and active service, the 
Board finds that service connection for a lumbar spine 
disability is not warranted.  As the preponderance of the 
evidence is against the veteran's claims, the benefit-of- 
the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 
(1990).


ORDER

Entitlement to service connection for a cervical spine 
disability is denied.

Entitlement to service connection for a lumbar spine 
disability is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


